 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                 UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                         SACRAMENTO DIVISION
13
     PEDRO VALENTIN,                                   )   Civil No. 2:18-cv-02394-AC
14
                                                       )
15           Plaintiff,                                )   STIPULATION AND PROPOSED ORDER
                                                       )   FOR A FIRST EXTENSION OF TIME
16                   v.                                )   FOR DEFENDANT TO FILE HER
17                                                     )   MOTION FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                               )
18   Acting Commissioner of Social Security,           )
                                                       )
19           Defendant.                                )
20                                                     )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file her MSJ, and that Plaintiff shall thereafter have an additional 30 days to file his reply.
25   Defendant respectfully requests this extension of time because of an extremely heavy workload,
26   included twelve other district court merits briefs, as well as a Ninth Circuit responsive brief, all
27   due in March. In addition, this extension would place Plaintiff’s reply time concurrent with three
28   other hearings, and thus Plaintiff also respectfully requests that the reply time be extended.


                                                       1
 1          The new due date for Defendant’s Motion for Summary Judgment will be Wednesday,
 2   April 3, 2019. Plaintiff’s reply would then be extended 30 days, to Friday, May 24, 2019.
 3
 4
                                                 Respectfully submitted,
 5
 6   Date: March 4, 2019                         Legal Services of Northern California

 7                                        By:    /s/ Kyle Kate Dudley*
                                                 Kyle Kate Dudley
 8                                               * By email authorization on March 4, 2019
 9                                               Attorney for Plaintiff

10
     Date: March 4, 2019                         MCGREGOR W. SCOTT
11
                                                 United States Attorney
12
                                          By:    /s/ Michael K. Marriott
13                                               MICHAEL K. MARRIOTT
                                                 Special Assistant United States Attorney
14
                                                 Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20
21
22                                               ORDER
23
24   APPROVED AND SO ORDERED:
25   DATED:        March 5, 2019
26
27
28
     Stip. to Extend Def.’s MSJ
                                                    2
